78954: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-05252: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78954


Short Caption:PORCHIA VS. CITY OF LAS VEGASCourt:Supreme Court


Related Case(s):78954-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A758321Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLarry PorchiaStephanie M. Zinna
							(Olson, Cannon, Gormley, & Stoberski)
						


RespondentCity of Las VegasJeffry M. Dorocak
							(Las Vegas City Attorney)
						Bradford R. Jerbic
							(Las Vegas City Attorney)
						Rebecca L. Wolfson
							(Las Vegas City Attorney)
						


RespondentJason W. Driggers


RespondentLVER Risk Management


RespondentMarina Clark


RespondentNicholas PavelkaJeffry M. Dorocak
							(Las Vegas City Attorney)
						Bradford R. Jerbic
							(Las Vegas City Attorney)
						Rebecca L. Wolfson
							(Las Vegas City Attorney)
						


RespondentStephen MassaJeffry M. Dorocak
							(Las Vegas City Attorney)
						Bradford R. Jerbic
							(Las Vegas City Attorney)
						Rebecca L. Wolfson
							(Las Vegas City Attorney)
						


RespondentWilliam Headlee





Docket Entries


DateTypeDescriptionPending?Document


06/11/2019Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


06/11/2019Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)19-25205




06/11/2019Notice/OutgoingIssued Notice Regarding Deadlines. (SC)19-25209




06/19/2019Order/ProceduralFiled Order Regarding Pro Bono Counsel and Directing Transmission of Record.  The clerk of this court shall transmit a copy of this order and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Appellant's Notice of Appearance of Counsel or LACSN's Notice due:  60 days.  The briefing schedule in this appeal shall be suspended pending further order of this court.  Record on Appeal due:  30 days.  fn1[A copy of the district court order appealed from is attached.]  (SC)19-26419




06/26/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/30/19.  To Court Reporter: None listed. (SC)19-27466




06/26/2019MotionFiled Proper Person Appellant's Motion for Funds. (SC)19-27471




06/28/2019Record on Appeal DocumentsFiled Record on Appeal - VOL 1. (SC)19-27874




06/28/2019Record on Appeal DocumentsFiled Record on Appeal - VOL 2. (SC)19-27882




06/28/2019Record on Appeal DocumentsFiled Record on Appeal - VOL 3. (SC)19-27883




06/28/2019Order/ProceduralFiled Order.  This court takes no action regarding appellant's pro se request for transcripts and motion for funds. This appeal has been referred to the Legal Aid Center of Southern Nevada for evaluation for appointment of pro bono counsel, and the deadlines for filing of documents have been suspended.  (SC)19-27951




07/01/2019Docketing StatementFiled Proper Person Appellant's Docketing Statement.  (SC)19-28231




07/05/2019Record on Appeal DocumentsFiled Record on Appeal Pages 1-5, 6-8, 580-582, 588-589 (SEALED). (SC)


08/15/2019Notice/IncomingFiled Notice of Appearance (Stephanie Zinna as counsel for the Appellant). (SC).19-34326




08/20/2019Order/ProceduralFiled Order Reinstating Briefing. Appellant's Transcript Request due: 14 days; Opening Brief due: 90 days. (SC).19-34778




11/12/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief  due: December 2, 2019. (SC).19-46332




12/02/2019MotionFiled Stipulation for Extension of Time to File Opening Brief.  (SC)19-48727




12/09/2019Order/ProceduralFiled Order. Appellant's Opening Brief and Appendix due: January 16, 2020. (SC).19-49840




01/16/2020BriefFiled Larry Porchia's Opening Brief.  (SC)20-02334




02/10/2020MotionFiled Stipulation for Extension of Time to File Answering Brief.  (SC)20-05577




02/18/2020Order/ProceduralFiled Order Granting Motion. Respondents' Answering Brief due: March 31, 2020. (SC).20-06429




03/31/2020BriefFiled Respondents' City of Las Vegas, Stephen Massa, and Nicholas Pavelka's Answering Brief. (SC).20-12378




04/28/2020MotionFiled Stipulation for Extension of Time to Reply Brief. (SC).20-16100




04/28/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: June 1, 2020. (SC).20-16136




06/01/2020BriefFiled Appellant's Reply Brief. (SC)20-20558




06/02/2020Case Status UpdateBriefing Completed/To Screening. (SC)


07/21/2020Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC)20-26640




07/21/2020Case Status UpdateTransferred to Court of Appeals. (SC)


12/16/2020Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." Court of Appeals- MG/JT/BB. (SC)


01/04/2021Post-Judgment PetitionFiled Appellant's Petition for Review. (SC)21-00108




01/26/2021Order/ProceduralFiled Order/Answer Petition for Review.  Respondent's Answer due: 14 days.  The respondents filed a motion in the Court of Appeals requesting that the order of affirmance be published as an opinion.  We conclude that a response is warranted.  Appellant shall have 14 days from the date of this order within which to file and serve a response to the motion to publish.  (SC)21-02337




02/09/2021Post-Judgment PetitionFiled Respondents' Answer to Petition for Review.  (SC)21-03875




03/19/2021Post-Judgment OrderFiled Order Granting Petition for Review. Having considered the petition for review and answer to the petition, we have determined that our review is warranted. Accordingly, we grant the petition for review. EN BANC. (SC)21-07978




03/19/2021Order/ProceduralFiled Order Directing Supplemental Briefing. Appellant's supplemental opening brief due: 30 days. Respondent shall have 30 days from service of the supplemental opening brief to file and serve a supplemental answering brief.  Appellant shall have 15 days from service of the supplemental answering brief to file and serve a supplemental reply brief, if warranted.  (SC)21-07980




04/16/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Supplemental Opening Brief due:  May 3, 2021.  (SC)21-11107




05/03/2021MotionFiled Stipulation for Extension of Time to File Supplemental Brief. (SC)21-12593




05/07/2021Order/ProceduralFiled Order Disapproving Stipulation.  Appellant shall have 7 days from the date of this order to file and serve the supplemental brief.  (SC)21-13123




05/14/2021BriefFiled Appellant's Supplemental Opening Brief.  (SC)21-14060




06/03/2021MotionFiled Stipulation for Extension of Time to File Respondents' Supplemental Answering Brief. (SC)21-15902




06/08/2021Order/ProceduralFiled Order Approving Stipulation. Las Vegas, Massa, and Pavelka shall have until July 14, 2021, to file and serve the supplemental answering brief. (SC)21-16326




06/09/2021Notice/IncomingFiled Respondents'  Notice of Appearance for Rebecca Wolfson. (SC)21-16608




07/14/2021BriefFiled Respondents' Supplemental Answering Brief. (SC)21-20341




07/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's supplemental reply brief due: August 12, 2021. (SC)21-21962




08/12/2021BriefFiled Appellans's Supplemental Reply Brief.  (SC)21-23559




02/17/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in Part, Reversed in Part, and Remanded."  Before the Supreme Court, En Banc.  Author: Herndon, J.  Majority:  Parraguirre, Hardesty, Stiglich, Cadish, Silver, Pickering, Herndon.  138 Nev. Adv. Opn. No. 4.  (SC)22-05252




03/14/2022RemittiturIssued Remittitur. (SC)22-07979




03/14/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/22/2022RemittiturFiled Remittitur. Received by District Court Clerk on March 15, 2022. (SC)22-07979





Combined Case View